11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

Stacy Darnell,                                  * From the 35th District
                                                  Court of Brown County,
                                                  Trial Court No. CR22692.

Vs. No. 11-14-00339-CR                          * March 6, 2015

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.